SINGLE FAMILY HOMES

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and between

 

RED DOOR HOUSING LLC,

a Texas limited liability company

 

as Seller

 

and

 

REVEN HOUSING TEXAS, LLC,
a Delaware limited liability company,
as Buyer

 

 

September 27, 2016

 

 

 

  



THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of September 27, 2016 (“Effective Date”), by and between RED
DOOR HOUSING LLC, a Texas limited liability company (“Seller”) and REVEN HOUSING
TEXAS, LLC, a Delaware limited liability company, “Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: Nine Million Two Hundred Fifty Thousand and 00/100 Dollars
($9,250,000.00), subject to adjustment in accordance with the provisions of this
Agreement.

 

Deposit: Ninety-Two Thousand Five Hundred and 00/100 Dollars ($92,500.00).

 

Closing Date: Subject to the terms of this Agreement, the Closing will take
place on or before November 30, 2016.

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and expiring on the Closing Date, during which
Buyer will be provided the opportunity to review all aspects of the Property.

 

Escrow Holder: Fidelity National Title Insurance Company.

 

Title Company: Fidelity National Title Insurance Company.

 

Seller’s Broker: None.

 

Buyer’s Broker: None

 

PRELIMINARY STATEMENTS

 

A.                 Seller is the owner of the Property (as defined herein); and

 

B.                 Seller desires to sell, and Buyer desires to buy, the
Property, at the price and on the terms and conditions hereafter set forth.

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

1.                 Premises. The real estate which is the subject of this
Agreement consists of one hundred (100) single family homes, in the State of
Texas, which are identified and generally described on Exhibit A attached
hereto, together with all of the improvements and structures located thereon
(“Improvements”), any heating and ventilating systems, appliances, and other
fixtures located therein or thereon, and all rights, interests, benefits,
privileges, easements and appurtenances to the land and the Improvements, if any
(collectively, the “Premises”).

 



 1 

 

 

2.                 Personal Property and Leases.

 

(a)                The “Personal Property” referred to herein shall consist of
all right, title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises.

 

(b)               The “Leases” referred to herein shall consist of the leases,
occupancy and rental agreements between the Seller, as landlord and tenants of
the single family homes that comprise the Premises that are in effect as of the
date of the Closing (defined below), as well as service contracts relating to
the maintenance and repair of such homes.

 

3.                  Sale/Conveyance and Assignment. Seller agrees to sell,
convey and assign to Buyer, and Buyer agrees to buy and assume from Seller, at
the price and upon the other terms and conditions hereafter set forth (a) the
Premises, (b) the Personal Property, (c) the Improvements, and (d) the Leases
(a-d collectively, the “Property”).

 

4.                  Transfer of Title.

 

(a)                Title to the Property shall be conveyed to Buyer by a Special
Warranty Deed (the “Deed”) executed by Seller, in the form attached hereto as
Exhibit C.

 

(b)               The Personal Property shall be conveyed to Buyer by a bill of
sale (the “Bill of Sale”) executed by Seller, in the form attached hereto as
Exhibit D.

 

(c)                The Leases shall be assigned by Seller and assumed by Buyer
by an Assignment Leases and Contracts (the “Assignment of Leases and
Contracts”), in the form attached hereto as Exhibit E.

 

5.                  Purchase Price; Deposit; Excluded Properties; Deferred
Closing(a).

 

(a)                Delivery of Purchase Price. The purchase price for the
Property shall be the price identified in the Basic Terms (the “Purchase
Price”), which shall be subject to adjustment in accordance with the terms of
this Agreement and payable by Buyer to Seller as follows:

 

(1)               Within five (5) business days after the execution of this
Agreement, Buyer shall deposit into an escrow account (the “Escrow”) established
with Escrow Holder (as identified in the Basic Terms), which will serve as
escrow holder for this transaction a deposit in the amount of the Deposit (as
identified in the Basic Terms above). If Buyer notifies Seller that it elects to
proceed to purchase the Property in accordance with the terms of Section 7, then
the Deposit (as defined in the Basic Terms) will become non-refundable to Buyer,
except in the event of a default or breach of this Agreement by Seller; provided
that as consideration to Seller for entering into this Agreement, $250 will
become non-refundable to Buyer, and payable to Seller, upon delivery of the
Deposit to Escrow except in the event of a default hereunder by Seller. The
Deposit shall at all times prior to Closing be invested in United States
treasury obligations or such other interest bearing accounts or securities as
are approved by Buyer in writing; all interest earned on the Deposit will be
administered, paid or credited (as the case may be) in the same manner as the
Deposit and, when credited to the escrow account shall constitute additional
Deposit. At the closing of the transaction contemplated by this Agreement (the
“Closing”), Buyer shall receive a credit against the Purchase Price for the
Deposit.

 



 2 

 

 

(2)               The Purchase Price, less a credit for the Deposit, and plus or
minus prorations and adjustments as set forth in Section 17 hereof, shall be
paid by Buyer to Seller by wire transfer of immediately available federal funds
on the Closing Date.

 

(b)               Valuation. Buyer may elect to retain an independent,
third-party valuation consultant to prepare a report ("Valuation Report") of the
Property. Buyer and Seller acknowledge and agree that Carrington Real Estate
Services is an acceptable party to perform the Valuation Report. If the
Valuation Report shows the total value of the Property to be less than the
Purchase Price (the "Total Valuation"), then Buyer may notify Seller of such
discrepancy prior to the expiration of the Due Diligence Period. Thereafter, for
a period of seven (7) days (the "Disputed Property Period"), Buyer and Seller
shall negotiate in good faith to agree on an adjusted Purchase Price. In the
event that the Due Diligence Period is scheduled to expire during the Disputed
Property Period, the Due Diligence Period shall be automatically extended
through the end of the Disputed Property Period, or such earlier time as the
parties may agree on an adjusted Purchase Price. If, at the end of the Disputed
Property Period, Buyer and Seller are unable to come to an agreement with
respect to the Purchase Price, then Buyer may, upon written notice to Seller
within two (2) business days after the expiration of seven (7) day period,
terminate this Agreement.

 

(c)                Notwithstanding Section 5(b) above, Buyer and Seller may
jointly agree in writing, in lieu of an adjustment to the Purchase Price as a
result of a Total Valuation that is less than the Purchase Price in accordance
with those provisions, to exclude specific properties from the properties
identified on Exhibit A ("Excluded Properties"). Upon the written agreement of
Buyer and Seller to remove the Excluded Properties from the properties
identified on Exhibit A, (i) the description of the properties that comprise the
Property, as identified on Exhibit A, will be deemed modified to exclude the
Excluded Properties; and (ii) the Purchase Price will be reduced by the sum of
the valuations of the Excluded Properties mutually agreed to by Seller and Buyer
(the “Assigned Home Value”). Once a property has been identified as an Excluded
Property under this Section, it will no longer be the subject of this Agreement,
and Seller will be free to sell it to another party or take any action that
Seller elects with respect to such Excluded Property. Notwithstanding anything
herein to the contrary, Buyer’s rights under Sections 18(b)(2) and 21(a)(1) -
(2) shall be dependent upon the determination of an Assigned Home Value in
accordance with this Section.

 



 3 

 

 

6.                  Representations, Warranties and Covenants.

 

(a)                Seller’s Representations and Warranties. As a material
inducement to Buyer to execute this Agreement and consummate this transaction,
Seller represents and warrants to Buyer as follows:

 

(1)               Organization and Authority. Seller has been duly organized and
is validly existing as a Texas limited liability company. Seller has the full
right and authority and has obtained any and all consents required therefor to
enter into this Agreement, consummate or cause to be consummated the sale and
make or cause to be made transfers and assignments contemplated herein. The
persons signing this Agreement on behalf of Seller are authorized to do so. This
Agreement and all of the documents to be delivered by Seller at the Closing have
been authorized and properly executed and will constitute the valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms.

 

(2)               Conflicts. There is no agreement to which Seller is a party
or, to Seller’s Knowledge, binding on Seller or the Property, that is in
conflict with this Agreement or that would limit or restrict the timely
performance by Seller of its obligations pursuant to this Agreement.

 

(3)               Documents and Records. To Seller’s Knowledge, Seller has
provided (or upon the execution hereof will provide) Buyer with, or has made
available to Buyer, true, correct and complete copies of the items scheduled in
Schedule 6(a)(3) attached hereto (all of the foregoing collectively the
“Property Information”). The Property Information consists of all documents
relating to the Property in Seller’s possession or control.

 

(4)               Litigation. There is no action, suit or proceeding pending or
to Seller’s Knowledge threatened which (i) if adversely determined, would not be
covered by insurance (subject to the payment of a customary insurance
deductible) or adversely affect the Property, or (ii) which challenges or
impairs Seller’s ability to execute, deliver or perform this Agreement or
consummate the transaction contemplated hereby.

 

(5)               Leases. Schedule 6(a)(5) sets forth a list of the leases and
all contracts (including all service, maintenance, and warranty contracts) that
apply to the properties identified on Exhibit A which, to Seller’s Knowledge, is
true and correct and complete list of such leases and contracts as of the date
of each such schedule. To Seller’s Knowledge, except as scheduled in
Schedule 6(a)(5), neither Seller nor any other party is in default with respect
to any of its obligations or liabilities pertaining to the Leases. To Seller’s
Knowledge, other than the Leases and any other matters disclosed in the Title
Report, there are no leases, licenses or other occupancy agreements to which
Seller is a party or is bound affecting any portion of the Property as of the
date hereof, which will be in force on the Closing Date. Seller has delivered or
made available at the Property, true and correct copies of the Leases to Buyer.
No lessee under any Lease has any right of first refusal or option to purchase
the property that is the subject of their Lease. With respect to any property
identified on Exhibit A, if any Lease expires and is extended or renewed, or if
Seller elects to sign a new Lease, during the period this Agreement is in
effect, then such new Lease must be submitted to Buyer for review and approval,
may not have a term shorter than one year, and may not include any free rent
period or cancellation right on the part of the tenant, unless such terms are
approved by Buyer in writing. Seller hereby represents and warrants that each
tenant is occupying its respective home and is current in the payment of rent,
and no default currently exists and no condition exists, which, with the passage
of time may become a material default under any of the Leases. If, on the
closing date, fewer than 90% of the residences comprising the Property are
unoccupied, Buyer shall have the right to terminate this Agreement.

 



 4 

 

 

(6)               Contracts. Exhibit B sets forth all contracts presently
outstanding with respect to the Property. To Seller’s Knowledge, neither Seller
nor any other party is in default with respect to any of its obligations or
liabilities pertaining to any contracts that will survive the Close of Escrow.

 

(7)               Notice of Violations. Seller has received no written notice
that either the Property or the use thereof violates any laws, rules and
regulations of any federal, state, city or county government or any agency,
body, or subdivision thereof having any jurisdiction over the Property that have
not been resolved to the satisfaction of the issuer of the notice.

 

(8)               Withholding Obligation. Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended.

 

(9)               Condemnation. Except for any condemnation proceedings which
Seller has not yet been served with process, there are no pending or, to
Seller’s Knowledge, threatened condemnation or similar proceedings affecting the
Property or any individual property that is a part thereof.

 

(10)           Employees. Seller has no employees at the Property.

 

(11)           No Bankruptcy Proceedings. Seller has not (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Seller’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Seller’s assets, or (iv) suffered the attachment or
other judicial seizure of all or substantially all of Seller’s assets.

 

(12)           Unrecorded Documents. Other than as disclosed in the Property
Information, the Title Commitment, or any other documents delivered to Buyer,
Seller has not entered into any unrecorded contracts, leases, easements or other
agreements with respect to the Property that would be binding on Buyer or the
Property following the Closing. Seller has no knowledge of any claim of any
third party affecting the use, title, occupancy or development of the Property
that has not been disclosed to Buyer. Seller has not granted any right of first
refusal, option or other right to acquire all or any part of the Property.

 



 5 

 

 

For purposes of this Section 6(a), the term “Seller’s Knowledge” means the
current actual knowledge, without investigation, of Rickey Williams, the person
who Seller represents to be the most knowledgeable about the Property. The
foregoing shall not result in any personal liability or be deemed to be Rickey
Williams making any representations, warranties or covenants in his individual
capacity.

 

(b)               Buyer’s Representations and Warranties. As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Buyer represents and warrants to Seller that Buyer has been duly organized and
is validly existing as a Delaware limited liability company. Buyer has the full
right and authority and has obtained any and all consents required therefore to
enter into this Agreement, consummate or cause to be consummated the purchase,
and make or cause to be made the deliveries and undertakings contemplated herein
or hereby. The persons signing this Agreement on behalf of Buyer are authorized
to do so. This Agreement and all of the documents to be delivered by Buyer at
the Closing have been authorized and properly executed and will constitute the
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their terms.

 

(c)                Covenants of Seller. Seller covenants and agrees that during
the period from the date of this Agreement through and including the Closing
Date:

 

(1)               Seller will timely pay and perform its obligations under the
Leases and any contracts to be assumed by Buyer pursuant hereto.

 

(2)               Following the expiration of the Due Diligence Period, Seller
will not enter into any contract (other than new Leases approved by Buyer in
writing) that will be an obligation affecting the Property subsequent to the
Closing Date except for contracts entered into in the ordinary course of
business that are terminable without cause and without payment of a penalty on
not more than 30-days’ notice.

 

(3)               Seller will not remove any Personal Property from the Property
except as may be required for necessary repair or replacement, and in the event
of such replacement, the replacement shall be of materially equal or better
quality and quantity as existed as of the time of its removal.

 

(4)               Seller will continue to operate and maintain the Property in
accordance with past practices and will not make any material alterations or
changes thereto;

 

(5)               Seller will maintain casualty and liability insurance of a
level and type consistent with the insurance maintained by Seller prior to the
execution of this Agreement with respect to the Property;

 

(6)               Seller will not do anything, or authorize anything to be done,
that would adversely affect the condition of title as shown on the Title
Commitment.

 



 6 

 

 

(7)               Seller agrees to terminate by written notice to the other
parties thereto, effective as of Closing, any service contracts that Buyer,
pursuant to written notice to Seller prior to the expiration of the Due
Diligence Period, requests Seller to terminate. Seller shall deliver to Buyer
copies of all notices of termination given by Seller pursuant to this
subsection.

 

(8)               Upon request from Buyer, Seller agrees to prepare for delivery
to Buyer, unaudited income statements, along with accompanying notes, with
respect to the Property for the twelve months ended December 31, 2015 and for
the portion of the current calendar year ending September 30, 2016
(collectively, “Annual Income Statement”). The Annual Income Statement shall be
(a) in accordance with the books and records of Seller, (b) present fairly in
all material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Upon request from Buyer, Seller shall also provide to Buyer, any
schedules or supporting documentation that Buyer may reasonably request that
relate to the transactions included or to be included in the Annual Income
Statement. Upon request from Buyer, Seller agrees to cooperate with Buyer, and
provide all assistance and access to the books and records of Seller, as
required for the audit of the Annual Income Statement, to be completed no later
than the 70th day following the Closing. The audit of the Annual Income
Statement shall be at Buyer’s expense and shall be conducted by an independent
accounting firm registered with the Public Company Accounting Oversight Board
retained by Buyer. Upon request from Buyer, Seller shall provide the items
listed in Exhibit G attached hereto and incorporated herein, to the extent in
Seller’s possession or control.

 

(d)               Representations and Warranties Prior to Closing. The continued
validity in all respects of the foregoing representations and warranties shall
be a condition precedent to the obligation of the party to whom the
representation and warranty is given to close this transaction. If any of
Seller’s representations and warranties are not true and correct on the closing
date, then Buyer may, at Buyer’s option, exercised by written notice to Seller
(and as its sole and exclusive remedy), either (i) proceed with this
transaction, accepting the applicable representation and warranty as being
modified by such subsequent matters or knowledge and waiving any right relating
thereto, if any, or (ii) terminate this Agreement and declare this Agreement of
no further force and effect and in which event Escrow Holder shall, without
further instruction, return the Deposit to Buyer and Seller shall have no
further liability hereunder by reason thereof; provided, that if the breach of
any representation or warranty of Seller hereunder results from the willful and
intentional act of Seller, Buyer will have the rights and remedies available to
Buyer under Section 18(b) of this Agreement upon a default by Seller of its
obligations under this Agreement. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall serve to undo a closing which has
already occurred.

 

7.                  Due Diligence Period; Post-Closing Inspection Reports; .

 



 7 

 

 

(a)                Buyer may, during the Due Diligence Period (as defined in the
Basic Terms) examine, inspect, and investigate the Property and, in Buyer’s sole
judgment and discretion, to determine whether Buyer desires to purchase the
Property.

 

(b)               Buyer may terminate this Agreement for any or no reason by
giving written notice of such termination to Seller on or before the last day of
the Due Diligence Period. If this Agreement is terminated pursuant to this
Section 7, the Deposit shall be immediately refunded to Buyer, and neither party
shall have any further liability or obligation to the other under this Agreement
except for the indemnity provisions set forth in Section 7(c) of this Agreement
and any other provision of this Agreement that is expressly intended to survive
the termination of this Agreement. In the event this Agreement is terminated,
Escrow Holder is required to return Buyer’s Deposit immediately, and Seller
agrees to not cause Escrow Holder to delay the return of the Deposit to Buyer
for any reason; provided, that Seller shall be entitled to retain $250.00 of the
Deposit as consideration for Seller’s entering this Agreement. If Buyer does not
elect to exercise its right to terminate this Agreement during the Due Diligence
Period, then Buyer shall notify Seller of Buyer’s intention to acquire the
Property before the expiration of the Due Diligence Period. If Buyer does not,
before the expiration of the Due Diligence Period, either affirmatively notify
Seller of its desire to acquire the Property or send a termination notice to
Seller, then Buyer will be deemed to have elected to terminate this Agreement.
If Buyer elects to proceed to purchase the Property, and this Agreement is not
terminated or deemed terminated before the expiration of the Due Diligence
Period, then the Deposit shall be non-refundable except in the event of a
default hereunder by Seller.

 

(c)                Subject to the rights of tenants under the Leases, Seller
will provide to Buyer reasonable access to the Property for the purpose of
examining any or all aspects thereof, including conducting on a non-destructive
basis, surveys, architectural, engineering, non-invasive geo-technical and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Buyer. Buyer shall give Seller reasonable notice by
telephone or e-mail before entering onto any of the properties that comprise the
Property to perform inspections or tests, and in the case of tests (i) Buyer
shall specify to Seller in writing the precise nature of the test to be
performed, and (ii) Seller may require, as a condition precedent to Buyer’s
right to perform any such test, that Buyer deliver Seller evidence of public
liability and other appropriate insurance naming Seller as an additional insured
thereunder. Such examination of the physical condition of the Property,
including the Third Party Inspection Report (defined in Section 7(d) below) may
include an examination for the presence or absence of hazardous or toxic
materials, substances or wastes, which shall be performed or arranged by Buyer
at Buyer’s sole expense. Buyer shall keep the Property free and clear of any
liens and will indemnify, protect, defend, and hold each Seller Related Party
(defined below) harmless from and against all losses, costs, damages, claims,
liabilities and expenses (including reasonable attorneys’ fees and court costs)
(collectively, “Losses”) arising from damage to the Property and injury to
persons asserted against or incurred by any Seller Related Party as a result of
such entry by Buyer, its agents, employees or representatives (except that Buyer
shall have no liability or indemnity obligation for any diminution in the value
of the Property as a result of any unfavorable analysis, test, study, opinion or
recommendation made to or for or reach by Buyer). If any inspection or test
disturbs the Property and Buyer does not acquire the Property, Buyer will
restore the Property to substantially the same condition as existed prior to any
such inspection or test. Buyer and its agents, employees, and representatives
may, upon not less than 24 hours prior telephonic notice to Seller, examine and
make copies of all books and records and other materials relating to the
condition of the Property in Seller’s possession at the office where such
records are maintained. Any information provided to or obtained by Buyer with
respect to the Property shall be subject to the provisions of Section 22(p) of
this Agreement. The obligations of Buyer under this Section shall survive the
termination of the Agreement.

 



 8 

 

 

(d)               Within 30 days after the Effective Date, Buyer may retain a
contractor or home inspector mutually acceptable to Buyer and Seller to prepare
a report or reports describing the physical condition of the Property and
identify any necessary repairs and the cost to make such repairs (“Third Party
Inspection Report”). The person or entity preparing the Third Party Inspection
Report must be (i) a licensed contractor or otherwise qualified to perform such
inspections in the jurisdiction where the Property is located, (ii) qualified by
experience to remodel and repair properties of the type comprising the Property,
and (iii) may not be, or have ever been, owned or controlled by Buyer or an
affiliate of Buyer. Notwithstanding the foregoing, Buyer and Seller mutually
agree that Criterium Engineers is an acceptable party to prepare Third Party
Inspection Reports. Buyer will provide a copy of the Third Party Inspection
Report to Seller, when finalized. Within 90 days after the Closing, Seller will
pay for all repairs identified in the Third Party Inspection Report which are
reasonably estimated in the Inspection Report to cost more than $1,000.00 per
single repair item. In determining whether Seller is responsible for paying for
any single repair item over $1,000 under this Section, small items may not be
aggregated in order to reach the $1,000.00 threshold. (For example, if an
electrical panel needs to be replaced at a cost of $1,200.00, Seller will bear
the expense; if 20 electrical outlets need to be replaced at an individual cost
of $60.00 – total of $1,200.0 – Seller will not bear the expense.) Buyer shall
be solely responsible for supervision of the contractor, and Seller shall not be
liable for any additional costs which may be incurred above the amounts
specified in the Third Party Inspection Report. If Seller disagrees with the
conclusions of the Third Party Inspection Report with respect to any parcel of
the Property, Seller shall so notify Buyer within 14 days after actual receipt
by Seller of a complete copy of the Third Party Inspection Report. In that
event, Buyer and Seller shall negotiate in good faith to resolve Seller’s
objections and come to agreement with respect to all items for which Seller will
be responsible in accordance with this Section 7(d). If Buyer and Seller cannot
reach agreement with respect to any parcel of the Property, then Buyer and
Seller shall designate a mutually agreeable third party home inspector or
contractor to prepare a second Third Party Inspection Report to identify any
necessary repairs and the cost to make such repairs (the “Second Third Party
Inspection Report”). The person or entity preparing the Second Third Party
Inspection Report must be (i) a licensed contractor or otherwise qualified to
perform such inspections in the jurisdiction where the Property is located,
(ii) qualified by experience to remodel and repair properties of the type
comprising the Property, and (iii) may not be, or have ever been, owned or
controlled by Buyer or Seller or an affiliate of Buyer or Seller. The
determination of the Second Third Party Inspection Report shall be binding on
both parties, and Seller shall be responsible for any repairs over $1,000.00 in
accordance with the terms of this subsection (d). The obligations of Seller and
Buyer under this Section 7(d) shall survive the Closing.

 



 9 

 

 

 

8.                  As Is Sale.

 

(a)                BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS
SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS
AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING
DOCUMENTS DELIVERED BY SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY
SYSTEMS, FACILITIES AND APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND
PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING THE
PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE,
HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE
PROPERTY FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE
PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY,
(VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS
OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR
ENTITY, (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY
ENVIRONMENTAL STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR
NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
IMPROVEMENTS ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X)
THE LEASES (INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING
THE PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 

9.                  Survival of Representations and Warranties After Closing.

 

(a)                All representations and warranties of Seller herein shall
survive the Closing for a period of one (1) year (the “Limitation Period”).

 

(b)               Buyer shall provide actual written notice to Seller of any
breach of any of Seller’s warranties or representations of which Buyer acquires
knowledge, through any means, at any time after the Closing Date but prior to
the expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be
an action at law for damages as a consequence thereof, which must be commenced,
if at all, within the six (6) months after the expiration of the Limitation
Period. Nothing herein shall permit the award of consequential damages.

 



 10 

 

 

10.              Closing.

 

(a)                The purchase and sale transaction contemplated in this
Agreement shall occur on the date specified in the Basic Terms section of this
Agreement, and if a portion of the Closing is deferred, then on the two dates
identified in the Basic Terms Section (each a “Closing Date”), and accomplished
by recording a Deed (as defined in Section 14) with respect to each of the
properties that are on Exhibit A (except for any Excluded Properties) in the
Official Records of the particular County in which each of the individual
properties that constitute the Property is located (the “Official Records”),
provided that all conditions precedent to the Closing have been fulfilled or
have been waived in writing by the respective party entitled to waive same. If
the parties close the transactions contemplated hereby, they shall be deemed to
have waived any unfulfilled conditions precedent.

 

(b)               On or before the Closing Date, the parties shall establish the
usual form of money escrow with Escrow Holder. Counsel for the respective
parties is hereby authorized to execute the escrow trust instructions as well as
any amendments thereto.

 

11.              Conditions to Buyer’s Obligation to Close.

 

(a)                Buyer will not be obligated to proceed with the Closing
unless and until each of the following conditions has been either fulfilled or
waived in writing by Buyer:

 

(1)               This Agreement shall not have been previously terminated
pursuant to any other provision hereof;

 

(2)               Seller shall be prepared to deliver or cause to be delivered
to Buyer all instruments and documents to be delivered to Buyer at the Closing
pursuant to Section 14 and Section 16 or any other provision of this Agreement;
and

 

(3)               All property managing services provided to the Property under
any property management agreement shall have been terminated on or prior to the
Closing at no cost, liability or expense to Buyer.

 

(b)               If any of the foregoing conditions are not fulfilled on or
before the time for Closing hereunder, then subject to the provisions of
Section 18(b) hereof, Buyer may elect, upon notice to Seller, to terminate this
Agreement, in which event the Deposit shall be returned to Buyer, and neither
party shall have any further liability or obligation to the other, except for
the provisions of this Agreement which are expressly stated to survive the
termination of this Agreement. Notwithstanding the foregoing, Seller shall be
entitled to retain $250.00 of the Deposit as consideration for Seller’s entering
this Agreement.

 



 11 

 

 

12.              Conditions to Seller’s Obligation to Close.

 

(a)                Seller will not be obligated to proceed with the Closing
unless and until each of the following conditions has been fulfilled or waived
in writing by Seller:

 

(1)               Title Company shall have received the Purchase Price and all
other amounts otherwise payable by Buyer under this Agreement in immediately
available funds, and all conditions to disbursing the Purchase Price to Seller
shall have been satisfied;

 

(2)               Buyer shall be prepared to deliver to Seller all instruments
and documents to be delivered to Seller at the Closing pursuant to Section 15
and Section 16 or any other provision of this Agreement;

 

(3)               This Agreement shall not have been previously terminated
pursuant to any other provision hereof; and

 

(4)               Buyer’s representations and warranties hereunder shall be true
and correct as of the Closing Date.

 

(b)               If the foregoing conditions are not fulfilled on or before the
time for Closing hereunder, then subject to the provisions of Section 18(a)
hereof, Seller may elect, upon notice to Buyer, to terminate this Agreement, in
which event the Deposit shall be returned to Buyer, and neither party shall have
any further liability or obligation to the other, except for the provisions of
this Agreement which are expressly stated to survive the termination of this
Agreement.

 

13.              Title Insurance. (a) Following the execution and delivery of
this Agreement, Buyer shall cause Title Company to deliver to Buyer a commitment
for the Title Policy described in subsection (b) below (the “Title Commitment”),
together with legible copies of all of the underlying documentation described in
such Title Commitment. Seller shall, within two business days after the
execution of this Agreement, deliver to Buyer the most recent surveys of the
properties that comprise the Property in Seller’s possession or control (the
“Surveys”).

 

(a)                At Closing, and as a condition thereof, Seller, at its sole
cost and expense, shall cause to be delivered to Buyer an owner’s title
insurance policy (the “Title Policy”) issued by Title Company, dated the day of
Closing, with liability in the full amount of the Purchase Price, and in a form
promulgated pursuant to applicable state insurance regulations in the state
where the Property is located, subject only to the Permitted Exceptions (defined
below). Buyer shall be responsible for the cost of any endorsements and/or
modifications to the Title Policy requested by Buyer.

 

(b)               Prior to the expiration of the Due Diligence Period, Buyer
shall review title to the Property as disclosed by the Title Commitment and the
Surveys, and satisfy itself as to the availability from the Title Company of the
Title Policy and all requested endorsements and modifications to such Title
Policy. Buyer shall have the right to obtain an update of the Surveys or to
secure new surveys at any time prior to the expiration of the Due Diligence
Period.

 



 12 

 

 

(c)                Seller shall have no obligation to remove or cure title
objections, except for (1) liens of an ascertainable amount created by Seller,
which liens Seller shall cause to be released at the Closing or affirmatively
insured over by the Title Company with Buyer’s approval, (2) any exceptions or
encumbrances to title which are created by Seller after the date of this
Agreement without Buyer’s consent, and (3) non-consensual liens which liens
Seller shall cause to be released at the Closing or affirmatively insured over
by the Title Company. In addition, Seller shall provide the Title Company with
any affidavits or personal undertakings (collectively, an “Owner’s Affidavit”),
in form and substance reasonably acceptable to the Title Company, that will
permit the Title Company to issue the Title Policy in the form reasonably
required by Buyer.

 

(d)               “Permitted Exceptions” shall mean: (1) any exception arising
out of an act of Buyer or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3) the
specific exceptions in the Title Commitment that the Title Company has not
agreed to insure over or remove from the Title Commitment as of the end of the
Due Diligence Period and that Seller is not required to remove as provided
above; (4) items shown on the Surveys or any updated or new surveys of the
Property which have not been removed as of the end of the Due Diligence Period;
(5) real estate taxes and assessments not yet due and payable; and (6) rights of
tenants under the Leases, as occupancy tenants only and without any rights of
first refusal, rights of first offer or purchase options.

 

14.              Documents to be Delivered to Buyer at Closing. At Closing,
Seller shall deliver or cause to be delivered to Buyer each of the following
instruments and documents:

 

(a)                Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b)               Bill of Sale. The Bill of Sale covering the Personal Property,
in the form attached hereto as Exhibit D.

 

(c)                The Title Policy. The Title Policy; provided, however, the
Title Policy may be delivered after the Closing if at the Closing the Title
Company issues a currently effective, duly-executed “marked-up” Title Commitment
and irrevocably commits in writing to issue the Title Policy in the form of the
“marked-up” Title Commitment after the Closing.

 

(d)               Assignment of Leases and Contracts. An Assignment of Leases
and Contracts, in the form attached hereto as Exhibit E, transferring and
assigning to Buyer, to the extent the same are assignable, all right, title and
interest of Seller in the Leases and the other property described therein.

 

(e)                Transfer Tax Declarations. If required by applicable law,
original copies of any required real estate transfer tax or documentary stamp
tax declarations executed by Seller or any other similar documentation required
to evidence the payment of any tax imposed by the state, county and city on the
transaction contemplated hereby.

 



 13 

 

 

(f)                FIRPTA. An affidavit, in the form attached hereto as
Exhibit F, stating Seller’s U.S. taxpayer identification number and that Seller
is a “United States person”, as defined by Internal Revenue Code
Section 1445(f)(3) and Section 7701(b).

 

(g)               Owner’s Affidavit. The Owner’s Affidavit materials referred to
in Section 13(d) above.

 

(h)               Surveys, Plans, Permits and Specifications. All existing
surveys, blueprints, drawings, plans and specifications, permits, and operating
manuals for or with respect to any of the properties that comprise the Property
or any part thereof to the extent the same are in Seller’s possession.

 

(i)                 Keys. All keys to the improvements, to the extent the same
are in Seller’s possession.

 

(j)                 Leases. Originals of all Leases in effect on the Closing
Date (or copies thereof in the event the originals are not in Seller’s
possession, or in the possession of Sellers’ property manager and such copies of
Leases are in Seller’s possession), and the tenant files with respect to such
Leases, to the extent the same are in Seller’s possession.

 

(k)               Certificate. A certificate (the “Update”) of Seller dated as
of the Closing Date certifying that the representations and warranties of Seller
set forth in Section 6(a) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, except as to Schedule
6(a)(5), which Update shall be dated no earlier than three (3) days prior to
Closing.

 

(l)                 Notice to Tenants. A duly executed notice to each of the
tenants under the Leases, in a form that satisfies applicable laws.

 

(m)             Other Deliveries. Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

15.              Documents to be Delivered to Seller at Closing. At Closing,
Buyer shall deliver or cause to be delivered to Seller each of the following
instruments, documents and amounts:

 

(a)                Purchase Price. The Purchase Price, subject to adjustment and
proration as provided in Section 17 below.

 

(b)               Transfer Tax Declarations. If required by applicable law,
original copies of any required real estate transfer tax or documentary stamp
tax declarations executed by Buyer or any other similar documentation required
to evidence the payment of any tax imposed by the state, county and city on the
transaction contemplated hereby.

 

(c)                Bill of Sale. A counterpart of the Bill of Sale, in the form
attached hereto as Exhibit D.

 



 14 

 

 

(d)               Assignment of Leases. A counterpart of the Assignment of
Leases and Contracts, in the form attached hereto as Exhibit E.

 

(e)                Certificate. A certificate of Buyer (the “Buyer’s Update”)
dated as of the Closing Date certifying that the representations and warranties
of Buyer set forth in Section 6(b) of this Agreement as applicable, remain true
and correct in all material respects as of the Closing Date, which Buyer’s
Update shall be dated no earlier than three (3) days prior to Closing.

 

(f)                Other Documents. Such other documents and instruments as may
be required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

16.              Documents to be Delivered by Seller and Buyer at Closing. At
Closing, Buyer and Seller shall deliver or cause to be delivered each of the
following instruments and documents:

 

(a)                Escrow Instructions. Escrow instructions (as described in
Section 10(b)).

 

(b)               Settlement Statement. A fully executed settlement statement.

 

17.              Prorations and Adjustments.

 

(a)                The following items shall be prorated and adjusted based upon
the number of calendar days in the measuring period between Seller and Buyer as
of midnight on the date of Closing, except as otherwise specified:

 

(1)               Taxes. All real estate taxes and assessments (“Taxes”)
assessed against the Property for the year of Closing shall be prorated as
follows: Seller will be responsible for the payment of Taxes applicable to the
period before the Closing Date, and Buyer will be responsible for the period on
and after the Closing Date. If the actual taxes and assessments cannot be
determined for such year as of the Closing Date, then the parties shall make
such proration based upon One Hundred percent (100%) of the most recently issued
tax bill for the Property and thereafter, make a final adjustment of such Taxes
upon receipt of the final bill. The provisions of this Section 17(a)(1) shall
survive Closing.

 

(2)               Utilities. All utilities shall be prorated based upon
estimates using the most recent actual invoices. Seller shall receive a credit
for the amount of deposits, if any, with utility companies that are transferable
and that are assigned to Buyer at the Closing. In the case of non-transferable
deposits, Buyer shall be responsible for making any security deposits required
by utility companies providing service to the Property.

 

(3)               Collected Rent. Buyer shall receive a credit for any rent and
other income (and any applicable state or local tax on rent) under Leases
collected by Seller before Closing that applies to any period after Closing.
Uncollected rent and other uncollected income shall not be prorated at Closing.
After Closing, Buyer shall apply all rent and income collected by Buyer from a
tenant (x) first to such tenant’s rental obligations for the month in which the
Closing occurs, (y) next to such tenant’s monthly rental for the month in which
the payment is made, and (z) then to arrearages in the reverse order in which
they were due, remitting to Seller, after deducting collection costs, any rent
or expense reimbursements properly allocable to Seller’s period of ownership.
Buyer shall bill and attempt to collect such rent arrearages in the ordinary
course of business, but shall not be obligated to engage a collection agency or
take legal action to collect any rent arrearages. Any rent or other income
received by Seller or Buyer after Closing which are owed to Seller or Buyer
shall be remitted to Seller or Buyer as applicable, promptly after receipt.

 



 15 

 

 

(b)               Tenant Security Deposits. All unapplied tenant security
deposits (and interest thereon if required by law or contract to be earned
thereon) under the Leases, shall be credited to Buyer at Closing.

 

(c)                Service Contracts. With respect to any contracts that are
assumed by Buyer and survive the Closing, Seller shall receive a credit for
prepaid charges and premiums applicable to Buyer’s period of ownership. The
Buyer shall receive a credit for any payments made in arrears. In addition and
without limitation of the foregoing, Buyer shall receive a credit under any
assumed contract (each a “Service Provider Contract”) in which Seller has
received any advance payments or other income from the servicer provider under
such Service Provider Contract in exchange for agreeing to enter into such
Service Provider Contract (regardless of whether such advance payment or other
income was paid in a lump sum or in installments). Any lump sum payments shall
be pro-rated on a straight line basis over the term of any applicable Service
Provider Contract.

 

(d)               Owner Deposits. Seller shall be entitled to the return of all
bonds, deposits, letters of credit, set aside letters or other similar items, if
any, that are outstanding with respect to the Property that have been provided
by Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 

(e)                Final Prorations. With regards to any prorations set forth in
this Section 17 that are based upon estimates, such prorations shall be
readjusted based upon the actual bills after the Closing and before the
expiration of the Limitation Period. The provisions of this Section 17(c) shall
survive Closing.

 

18.              Default; Termination(a). (a) IF THE CLOSING FAILS TO OCCUR
BECAUSE OF BUYER’S DEFAULT, THE DEPOSIT SHALL BE RETAINED BY SELLER AS
LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO ASCERTAIN BECAUSE OF THE NATURE OF THE PROPERTY
AND THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE
OF SUCH DAMAGES. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF ANY APPLICABLE LAWS,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 18, SELLER AND BUYER AGREE
THAT THIS LIQUIDATED DAMAGES PROVISION IS INTENDED TO BE SELLER’S SOLE AND
EXCLUSIVE REMEDY FOR A DEFAULT BY BUYER, BUT IS NOT INTENDED AND SHOULD NOT BE
DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT.

 

SELLER’S INITIALS: _____ BUYER’S INITIALS: _____

 

 16 

 

 

(b)               If Seller defaults in any material respect hereunder, then
provided Buyer is not in default any material respect, Buyer may, at its sole
election, either:

 

(1)               Terminate this Agreement, whereupon the Deposit shall be
promptly returned to Buyer and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement; or

 

(2)               Assert and seek judgment against Seller for specific
performance with respect to one or more (at Buyer’s election) of the properties
that comprise the Property; provided that if Buyer elects to purchase less than
all of the properties, then the Purchase Price will be reduced by the aggregate
Assigned Home Value of the Excluded Properties. If a court of competent
jurisdiction determines that the remedy of specific performance is not available
to Buyer, then Buyer shall have the right to assert and seek judgment against
Seller for actual contract damages.

 

19.              Expenses.

 

(a)                All recording fees respecting the Deed, title insurance
premiums for the Title Policy, all state and county transfer taxes (if any), and
one half (1/2) of the fee charged by Escrow Holder, shall be borne and paid by
Seller.

 

(b)               One half (1/2) of the fee charged by Escrow Holder shall be
borne and paid by Buyer.

 

(c)                Any Homeowners Association transfer fee and/or Homeowners
Association processing fee shall be paid by Buyer only.

 

(d)               All other costs, charges, and expenses shall be borne and paid
as provided in this Agreement, or in the absence of such provision, in
accordance with custom where the properties in question are located.

 



 17 

 

 

20.              Intermediaries(a). (a) Buyer and Seller acknowledge and agree
that there are no brokers involved in connection with this transaction. Seller
represents to Buyer, and Buyer represents to Seller, that there are no fees owed
to any broker, finder, or intermediary of any kind with whom such party has
dealt in connection with this transaction. If any claim is made for broker’s or
finder’s fees or commissions in connection with the negotiation, execution or
consummation of this Agreement or the transactions contemplated hereby, each
party shall defend, indemnify and hold harmless the other party from and against
any such claim based upon any statement, representation or agreement of such
party, which obligation shall survive Closing.

 

21.              Destruction of Improvements.

 

(a)                If, prior to Closing, any of the Improvements on any of the
properties that comprise the Property are damaged or destroyed such that the
cost of repair or replacement of such improvements is material (“Material
Damage”), or a condemnation proceeding is commenced or threatened in writing by
a governmental or quasi-governmental agency with the power of eminent domain
(“Condemnation”), then:

 

(1)               Buyer may elect, within fourteen (14) days from receipt of
notice of said Material Damage, or notice of a Condemnation, by written notice
to Seller, to cause the individual property affected by such event to be an
Excluded Property; provided that if more than twenty-five percent (25%) of the
properties that comprise the Property suffer Material Damage, or become the
subject of a Condemnation, then Buyer may terminate this Agreement. If
necessary, the time of Closing shall be extended to permit Buyer to evaluate and
make the elections contemplated in this Section 21. If Buyer elects to terminate
this Agreement in accordance with this Section 21, then the Deposit shall be
returned to Buyer and, except for the provisions of this Agreement that
expressly survive Closing or earlier termination of this Agreement, this
Agreement shall be void and of no further force and effect, and neither party
shall have any liability to the other by reason hereof; or

 

(2)               If Buyer elects to exclude certain properties from this
transaction, and proceed to the Closing, then the Purchase Price will be reduced
by the aggregate Assigned Home Value of the excluded properties. If, however, it
is determined that any damage to one or more properties does not constitute a
Material Damage, or Buyer elects to purchase one or more properties that have
suffered Material Damage, then the transaction contemplated hereby shall be
closed without a reduction in the Purchase Price, and Seller shall assign to
Buyer Seller’s rights in any insurance proceeds or Condemnation award to be paid
to Seller in connection with such damage or Condemnation, and, in the case of
Material Damage, Seller shall pay to Buyer an amount equal to the deductible
under Seller’s policy of casualty insurance and Seller shall execute and deliver
to Buyer all required proofs of loss, assignments of claims and other similar
items.

 



 18 

 

 

(b)               For purposes of this Section 21, damage or destruction will be
considered “Material Damage” if one or more of the properties that comprise the
Property are rendered uninhabitable, or if the time to repair such damage,
despite reasonable expectations with respect to repairs, is reasonably
determined by Buyer to exceed three months. If, prior to Closing, any of the
improvements on the Property are damaged or destroyed and such damage is not
Material Damage, Buyer shall remain obligated to close hereunder with no
abatement in the Purchase Price. At Closing, Seller shall assign to Buyer
Seller’s rights in any insurance proceeds to be paid to Seller in connection
with such damage or destruction, and Buyer shall receive a credit against the
Purchase Price in an amount equal to the deductible amount under Seller’s
casualty insurance policy.

 

22.              General Provisions.

 

(a)                Entire Agreement. This written Agreement, including all
Exhibits attached hereto and documents to be delivered pursuant hereto, shall
constitute the entire agreement and understanding of the parties, and there are
no other prior or contemporaneous written or oral agreements, undertakings,
promises, warranties, or covenants not contained herein.

 

(b)               Amendments in Writing. This Agreement may be amended only by a
written memorandum subsequently executed by all of the parties hereto.

 

(c)                Waiver. Except as provided in Section 10(a), no waiver of any
provision or condition of this Agreement by any party shall be valid unless in
writing signed by such party. No such waiver shall be taken as a waiver of any
other or similar provision or of any future event, act, or default.

 

(d)               Time of the Essence. Time is of the essence of this Agreement.
However, if Buyer is acting diligently and in good faith to proceed with the
consummation of the transaction contemplated by this Agreement on the Closing
Date, Seller will agree, upon the written request of Buyer, to extend the
Closing Date up to three (3) business days. In the computation of any period of
time provided for in this Agreement or by law, any date falling on a Saturday,
Sunday or legal holiday when banks are not open for business in the State where
the Property is located, will be deemed to refer to the next day which is not a
Saturday, Sunday, or legal holiday when banks are not open for business in such
State.

 

(e)                Severability. If any provision of this Agreement is rendered
unenforceable in whole or in part, such provision will be limited to the extent
necessary to render the remainder of the Agreement valid, or will be deemed to
be removed from this Agreement, as circumstances require, and this Agreement
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision has not been included herein, as the case may
be; provided that this Section shall not permit a change in Purchase Price or
payment terms or increase Seller’s liability or obligations.

 

(f)                Headings. Headings of sections are for convenience of
reference only, and shall not be construed as a part of this Agreement.

 



 19 

 

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefits of the parties hereto, and their respective
successors, and permitted assigns. This Agreement may not be assigned by either
party without the consent of the other party, except that Buyer may, without
consent from Seller, assign this Agreement to an affiliate of Buyer, Reven
Housing REIT, Inc., or any affiliate of Reven Housing REIT, Inc. or any entity
formed by Buyer for the purpose of acquiring or taking title to the Property;
provided that such assignment will not release Buyer from its obligations under
this Agreement. Any assignment in accordance with this Section 22(g) will
entitle the assignee thereunder to all rights and benefits, and subject such
assignee to all obligations, of Buyer hereunder.

 

(h)               Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed, or sent by Federal
Express, UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). Any notice provided hereunder shall be deemed to be given when
sent in accordance with this provision, but any time to respond to such notice
as provided in this Agreement will not commence until the actual receipt of the
notice. Notices will be deemed valid if sent to the parties as follows:

 

  IF TO BUYER           Reven Housing Texas, LLC         P.O. Box 1459        
La Jolla, California  92038-1459         Phone:  858-459-4000         e-mail:
cmc@revenhousingreit.com         e-mail: mps@revenhousingreit.com        
Attention: Chad Carpenter and Michael Soni                 with a copy to:      
  Greenberg Traurig, LLP         1000 Louisiana         Suite 1700        
Houston, Texas 77002         Phone: (713) 374-3521         e-mail:
parkerd@gtlaw.com         Attention: David W. Parker               IF TO SELLER:
          Red Door Housing, LLC         110 Avenue B         Suite 100        
Stafford, Texas 77477         Phone:  832-539-1101        

e-mail: rickey.williams@homevestors.com

       

Attention: Rickey Williams

 

 

 



 20 

 

 

 

    With copies to:       Harmon Law Firm, P.C.       14860 Montfort Drive      
Suite 111       Dallas, Texas 75254       Phone:  214-874-0019 ext. 231      
e-mail:  cliff_harmon@harmonlawfirm.com       Attention:  Clifford D. Harmon    
      IF TO ESCROW HOLDER:               Fidelity National Title Insurance
Company       1300 Dove Street, Suite 130       Newport Beach, California  92660
      Phone: (949) 221-4715       e-mail: paul.mcdonald@fnf.com      
Attention:  Paul McDonald



 

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 

(i)                 Governing Law; Venue. To the extent enforceable, the parties
agree that this Agreement shall be governed in all respects by the internal laws
of the State of Texas; provided that if the dispute involves an individual
property the law of the State where such property is located will apply. In any
dispute arising out of or related to this Agreement, an action must be brought
in Federal or State court, as applicable, in the County of Harris, Texas. The
provisions of this Section 22(i) will survive the termination of this Agreement.

 

(j)                 Counterparts. This Agreement may be executed in any number
of identical counterparts, any or all of which may contain the signatures of
less than all of the parties, and all of which shall be construed together as
but a single instrument.

 



 21 

 

 

(k)               Attorneys’ Fees. If any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party that
commenced or instituted the action, suit or proceeding dismisses or discontinues
it without the concurrence of the other party, such other party shall be deemed
the prevailing party. The provisions of this Section 22(k) will survive any
termination of this Agreement.

 

(l)                 Construction. This Agreement will not be construed more
strictly against either party by virtue of the fact that it was prepared by one
party or its counsel, it being recognized that each party hereto has had the
opportunity to review, have its counsel review, and provide input into this
Agreement. All words herein that are expressed in the neuter gender shall be
deemed to include the masculine, feminine and neuter genders and any word herein
that is expressed in the singular or plural shall be deemed, whenever
appropriate in the context, to include the plural and the singular.

 

(m)             Reporting Obligations. Seller and Buyer hereby designate Escrow
Holder to act as and perform the duties and obligations of the “reporting
person” with respect to the transaction contemplated by this Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transactions. If required under applicable
law, Seller, Buyer and Escrow Holder shall execute at Closing a Designation
Agreement designating the Escrow Holder as the reporting person with respect to
the transaction contemplated by this Agreement.

 

(n)               1031 Exchange. Either party may involve this transaction in a
like-kind exchange under Internal Revenue Code Section 1031, the cost and
expense of which will be borne solely by the party invoking such tax deferral
strategy. Each party shall reasonably cooperate with the other in such
structure, provided that the party that is not participating in a like-kind
exchange shall incur no material costs, expenses or liabilities in connection
with the other’s exchange and will not be required to take title to or contract
for purchase of any other property. If either party uses a qualified
intermediary or exchange accommodator to effectuate the exchange, any assignment
of the rights or obligations of such party shall not relieve, release or absolve
such party of its obligations to the other.

 

(o)               Bulk Sales. Seller agrees to indemnify and hold Buyer, any
permitted assignee of Buyer’s rights under this Agreement and any of their
respective affiliates, officers, directors, shareholders, members, partners,
agents, employees and advisors (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, damages, losses, costs, expenses,
liens, actions and causes of actions (including, without limitation, reasonable
attorneys’ fees and expenses) that may be incurred by, or asserted against,
Buyer, any of the other Indemnified Parties or the Property by reason of either
such noncompliance with the Bulk Sales laws applicable in the state or states
where the Property is located, or the failure of Seller to have paid any taxes,
penalties or interest which are the subject of such laws. The provisions and
obligations of this Section 24(o) shall survive the Closing.

 



 22 

 

 

(p)               Confidentiality. Buyer, Seller, and their respective
representatives shall hold in strictest confidence all data and information
obtained with respect to the transaction contemplated herein, including, without
limitation, the operation and management of the Property, whether obtained
before or after the execution and delivery hereof, as well as of Buyer’s plans
to purchase the Property or other properties in other locations, and shall not
use such data or information for purposes unrelated to this Agreement or
disclose the same to others except as expressly permitted hereunder. The
preceding sentence shall not be construed to prevent Buyer or Seller from
disclosing to their prospective lenders or investors, or to its officers,
directors, attorneys, accountants, architects, engineers and consultants to
perform their designated tasks in connection with Buyer’s inspection and
proposed acquisition of the Property, provided Buyer advises any such party of
the confidential nature of the information disclosed. However, neither party
shall have this obligation concerning information which: (a) is published or
becomes publicly available through no fault of either the Buyer or Seller;
(b) is rightfully received from a third party; or (c) is required to be
disclosed by law. Notwithstanding the preceding, nothing in this Agreement will
prevent or be deemed to limit Buyer’s ability to disclose the existence of this
Agreement, and the nature of any material terms herein, to the Securities and
Exchange Commission or any other governmental agency to which Buyer, or its
successors hereunder, have a disclosure obligation under any applicable law. The
terms of this Section 22(p) shall survive the consummation of the transaction
contemplated herein or the earlier termination of this Agreement.

 

(q)               Post-Closing Return of Properties. If during the ninety (90)
day period after Closing Buyer learns that any leases, other occupancy
agreements or contracts of any kind on properties that comprise the Property
provide the tenant, occupant or any other third party with an option to purchase
the property, a right of first refusal, a right of first offer or any other
contractual option or right to purchase the property, then the sale of such
property to Buyer shall be rescinded and the purchase price of such property
shall be refunded by Seller to Buyer within thirty (30) days of Buyer’s written
notice to Seller. Buyer’s notice to Seller shall include back-up documentation
reasonably satisfactory to Seller demonstrating the existence of the option to
purchase the property, a right of first refusal, a right of first offer, or any
other contractual option or right to purchase the property.

 

23.              Closing Procedures. Notwithstanding anything herein to the
contrary, the closing will be held in accordance with standard Texas procedures
for real estate closings, including, but not limited to, the closing location
being the offices of the Title Company, and that the Buyer will remit the
Purchase Price to the Title Company to be disbursed in accordance with the
provisions of this Agreement.

 

 

 

[Remainder of page deliberately left blank; signature page follows]

 

 23 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 





  SELLER           RED DOOR HOUSING, LLC,     a Texas limited liability company
              By: /s/ Ricky Williams       Ricky Williams, Manager              
          BUYER                           REVEN HOUSING TEXAS, LLC,     a
Delaware  limited liability company               By: REVEN HOUSING REIT, INC.,
      a Maryland corporation,       its sole member                          
By:    /s/ Chad Carpenter         Chad Carpenter,         Chief Executive
Officer  



 

 24 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS DESCRIPTIONS 1.EXHIBIT A DESCRIPTION OF THE PROPERTIES 2. EXHIBIT B
LIST OF CONTRACTS 3. EXHIBIT C FORM OF DEED 4. EXHIBIT D FORM OF BILL OF SALE 5.
EXHIBIT E FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6. EXHIBIT F FORM OF FIRPTA
AFFIDAVIT 7. EXHIBIT G FINANCIAL INFORMATION FOR 3-14 AUDIT     SCHEDULES
DESCRIPTIONS 1. 6(a)(3) PROPERTY INFORMATION 2. 6(a)(5) LIST OF LEASES

 

 

   

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTies

 

 

 

  Exhibit A - Page 1 

 

 

EXHIBIT B

 

LIST OF CONTRACTS

 

 

 

  2 

 

 

EXHIBIT C

 

FORM OF DEED

 

SPECIAL WARRANTY DEED

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

 

 



STATE OF  TEXAS §     § KNOW ALL MEN BY THESE PRESENTS COUNTY OF     §  



General Warranty Deed ("Deed")

For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the undersigned, Red Door Housing, LLC, a Texas limited liability
company (“Grantor”), whose address is ____________ has granted, sold, and
conveyed, and by these presents does grant, sell and convey, unto
_____________________, a _______________ ("Grantee"), whose address is
_________________________, _______________, ________________, the real property
("Property") located in ___________ County, Texas, more particularly described
as follows:

 

 

______________________________________, commonly known as _________________,
___________, Texas ____________.

 

TO HAVE AND TO HOLD said premises, together with all and singular improvements,
easements, rights, and appurtenances thereto in any way belonging, unto the said
grantees, their heirs, administrators, executors, successors and assigns
forever, and the said grantors hereby bind themselves, their heirs, successors,
and assigns to warrant and forever defend, all and singular, the said premises
unto the said grantees, their heirs, administrators, executors, successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through or under Grantor, but not otherwise, subject to
all matters recorded in the property records of ________ County, Texas, but only
to the extent that the same are enforceable and affect or relate to the
Property.

 

 

Executed as of ________________, 201__.

 



    Red Door Housing, LLC           By:  _________________________________



 

 

 

    

 

 



STATE OF TEXAS §     §   COUNTY OF §  





 

This instrument was acknowledged before me on ______________, 201__ by
________________, ___________________ of Red Door Housing, LLC, a Texas limited
liability company, known to me to be the person whose name is subscribed to the
foregoing instrument and who acknowledged to me that he executed the same for
the purposes and consideration therein expressed and in the capacity therein
stated.

 

 



        Notary Public, State of Texas  



 

 

 

RETURN TO:

 

 

 Exhibit C - Page 2 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

____________________________, a(n) _________________ (“Seller”), for good and
valuable considerations, receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim, sell, assign, transfer and set over to
_________________, a ____________ limited liability company (“Buyer”), all of
its right, title and interest, if any, in and to any Personal Property located
on and used in connection with the Property. Seller warrants that it owns such
Personal Property free and clear of liens and encumbrances of any persons
claiming by, through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
_____, 2016, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of _________,
201__.

 



  SELLER:               _____________, a(n) _________ limited liability company
              By:                                                             
Name:                                                               Its:
                                                                      BUYER:    
  _____________, a(n) _________       By:
                                                              Name:
                                                             
Its:                                                           



 

 

 Exhibit D - Page 1 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of _______, 201__ (the “Effective Date”), between
______________, a(n) ___________ limited liability company (“Assignor”) and
________________, a(n) __________ limited liability company (“Assignee”)

 

RECITALS

 

Assignor has conveyed to Assignee those certain parcels of real property and
improvements located at the address shown on Exhibit A hereto pursuant to that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
__________, 2016 (the “Agreement”) by and between Assignor, as Seller, and
Assignee, as Buyer. Capitalized terms not otherwise defined herein shall have
the meaning given to them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1.       Property. The “Property” means the parcels of real property located in
__________ County, Texas, legally described in Exhibit A attached to this
Assignment, together with the building, structures and other improvements
located thereon.

 

2.       Leases. The “Leases” means those leases and occupancy agreements
affecting the Property which are described in Exhibit B attached to this
Assignment.

 

3.       Contracts. “Assumed Contracts” means those agreements (including any
service, maintenance, or repair contracts) that are listed on Exhibit C attached
to this Assignment that will survive the Closing.

 

4.       Assignment. For good and valuable consideration received by Assignor,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Contracts.

 

5.       Assumption. Assignee hereby assumes and agrees to perform the
obligations of Assignor under the Leases and Contracts which accrue and are
attributable to the period from and after the Effective Date. Additionally,
Assignee agrees to pay all monetary obligations when due under the Contracts
arising before the Effective Date to the extent Assignee received a credit on
the settlement statement in connection with its purchase of the Property.

 

6.       Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of Assignor and Assignee and their respective successors and
assigns.

 



 Exhibit E - Page 1 

 

 

7.       Counterparts. This Assignment may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.

 

8.       Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of Texas. Venue for any legal action
brought hereunder shall lie exclusively in the state and federal courts situated
in Harris County, Texas.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of ________________, 201__.

 

ASSIGNOR

 

______________, a(n)_____________ limited liability
company

 

By:
Name:
Its:

 

ASSIGNEE

 

_____________________

 

By:
Name:
Its:

 

 Exhibit E - Page 2 

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by ______________, a(n) ________ limited liability
company (the “Transferor”) to ___________________, a(n) _______ limited
liability company (the “Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1.       __________________ is the______________________ of the Transferor, and
is familiar with the affairs and business of the Transferor;

 

2.       The Transferor is not a foreign person; that is, the Transferor is not
a nonresident alien, a foreign corporation, foreign partnership, foreign trust
or foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

 

3.       The Transferor is a ______________ duly organized, validly existing and
in good standing under the laws of the State of _________;

 

4.       The Transferor’s United States employer identification number is
______________; and

 

5.       The Transferor’s office address and principal place of business is c/o
__________________________.

 

6.       Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 

 Exhibit F - Page 1 

 

 

IN WITNESS WHEREOF, Affiant has executed and delivered this FIRPTA Affidavit as
of _____, 201__.

 


Name:


 

 

 

STATE OF TEXAS §

§

COUNTY OF §

 

This instrument was acknowledged before me on ______________, 201___ by
________________, known to me to be the person whose name is subscribed to the
foregoing instrument and who acknowledged to me that he executed the same for
the purposes and consideration therein expressed.

 

 



Notary Public, State of Texas

 

 Exhibit F - Page 2 

 

 

EXHIBIT G

 

 

 

  FINANCIAL INFORMATION FOR 3-14 AUDIT 1 Monthly operating statements, YTD &
prior full fiscal year 2 Property tax bills and Assessment, current and prior
year with proof of payment (including special assessments or districts and
appeals) 3 Insurance bills, current and prior year with proof of payment  4
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year 5 General
Ledger, prior year, and YTD (in Excel format) 6 Trial Balance, prior year, and
YTD (in Excel format) 7 Bank Statements and Reconciliations, prior year, and YTD
(monthly) 8 Cash Disbursement Journal, prior year, and YTD 9 Check Register,
prior year, and YTD 10 Accounts Payable Aging Detail, prior year, and YTD 11
Tenant Ledger for the property, prior year and YTD 12 Aged Delinquency Report
(showing total rent outstanding) with status of any files placed for eviction or
collection 13 Rent and expense selections, prior year, and YTD (25 respective
selections to be made by Buyer’s independent REIT 3-14 auditors based upon items
received above) 14 Property management contracts and support for payments under
the contract for prior year, and YTD. 15 Other applicable long-term contracts
and payments under such contracts for prior year, and YTD. 16 Current leases for
all tenants with all available tenant correspondence files (including
amendments/letters/agreements/default notices given or received) 17 Copies of
back-up for rents received prior year and YTD (25 selections to be made by
Buyer’s independent RIET 3-14 auditors) 18 List of leases under negotiation or
currently out for signature 19 Pending litigation information, if applicable

 

 

 

 

SCHEDULE 6(a)(3)

PROPERTY INFORMATION

 

1.Copies of all Contracts listed in Exhibit B to this Agreement.

 

2.Leases and rental applications for each property that comprises the Property.
A copy of Seller’s rent rolls for the calendar month in which the Closing occurs
and the eleven calendar months preceding the month in which the Closing occurs.

 

3.To the extent available, copies of all certificates of occupancy and other
licenses and permits.

 

4.To the extent available, copies of all environmental, engineering,
geo-technical reports.

.

5.To the extent available, insurance loss histories for preceding three calendar
years.

 

6.Copies of three most recent real estate tax bills.

 

7.To the extent available, a copy of the most recent surveys for the properties
that comprise the Property.

 

8.All internal operating statements prepared by Seller, all cash receipt
journals and bank statements relating to the properties, and Seller’s general
ledger, each for the period commencing in January 2011 and ending in the month
in which the Closing occurs

 

9Schedule of tangible personal property.

 

10Detailed reports, including but not limited to aging summary, prepaid rents,
refundable security deposits, misc. income.

 

11Copies of utility bills for the past three months.

 

12Summary of pending litigation and claims.

 

13A schedule of all items of repair and maintenance performed by, or at the
direction of, Seller during the 12-month period preceding the Closing. Copies of
tenant maintenance and service request logs for the past three months.

 

14Capital expenses and fixed asset additions made by, or at the direction of,
Seller during the year preceding the Closing.

 

15Any proposed capital improvement budgets and pending proposals or executed
contracts for repairs and maintenance.

 

 

 

 

 

SCHEDULE 6(a)(5)

 

[LIST OF LEASES]

 

 

 

 



 

